Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1  is rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US 2016/0252107 A1) hereinafter Kondo in view of Sato et al. (US 8, 756, 916 B2) hereinafter Sato.
Regarding Claim 1 Kondo teaches (Fig 1-2) a hydraulic excavator drive system comprising: a boom main control valve (41) connected to a boom cylinder (13) by a boom raising first supply line (13a) and a boom lowering supply line (13a); a boom auxiliary control valve (42) connected to the boom raising first supply line (13a) by a boom raising second supply line (13c), the boom auxiliary control valve (42) moving together with the boom main control valve (41) when a boom raising operation is performed (Fig 1); an arm main control valve (51) connected to an arm cylinder (14)  by an arm crowding first supply line (14a) and an arm pushing first supply line (14b); an arm auxiliary control valve (52) connected to the arm crowding first supply line (14a) by an arm crowding second supply line (14C) and connected to the arm pushing first supply line (14b) by an arm pushing second supply line (14d); a first pump (12) connected to the boom main control valve (41)and the arm auxiliary control valve (52) by a first pump line (34); a second pump (11) connected to the boom auxiliary control valve (42)and the arm main control valve (51)by a second pump line (24) ; and a controller (8) that controls the arm auxiliary control valve (52) via a solenoid proportional valve (72, 73) at least when an arm crowding operation is performed (Fig 1), the controller (8) is capable of moving the arm auxiliary control valve (52) together with the arm main 
However, sato teaches a hydraulic circuit comprising pumps (31, 32) supplying fluid to actuators (51-54) (Fig 2) via control valves (61-64) (Fig 2). Sato discloses an actuator (54) that is capable of being used as a boom raising actuator being supplied pressurized fluid via first boom rising supply line passing through control valve (62) (Fig 2). Sato further teaches a boom raising second supply line passing through valve (112) is provided with a check valve (downstream of valve 112) that allows a flow from the boom auxiliary control valve (112) towards a head side of the boom cylinder (54), but prevents a reverse flow (Fig 2). Inclusion of the check valve allows prevention of undesired backflow from the boom actuator.
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Kondo to include the teachings of Sato by including a check valve in boom raising second supply line that allows a flow from the boom auxiliary control valve towards a head side of the boom cylinder, but prevents a reverse flow for the purpose of inhibiting undesired backflow from the boom actuator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathaniel E. Wiehe can be reached on 571-272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABIY TEKA/               Primary Examiner, Art Unit 3745